Order issued October     /7 , 2012




                                              In The
                                   <!tnurt nf Appeals
                        lJiift}J llistritt nf wcxas at mallas
                                      No. 05-12-00216-CV


                     "MERIT AGE HOlMES OF TEXAS, LLC, Appellant

                                                v.
                         THE STODDARD GROUP, LTD., Appellee


                                           ORDER

       We GRANT appellant's October 12, 2012 motion for an extension of time to file a reply

brief. Appellant shall file its reply brief on or before November 15, 2012.




                                                  /